Citation Nr: 0930818	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
cephalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1946 to December 1946 and from November 1948 to April 
1949.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
cephalgia with an initial 10 percent disability rating 
effective September 1996 (the date of the filing of the 
reopened claim).  In his February 2006 Substantive Appeal, 
the Veteran requested a videoconference hearing; by 
correspondence of June 2009, he withdrew that request.

In correspondence received by the RO in October 1997, the 
Veteran appears to be seeking service connection for 
sinusitis.  A review of the record found that the matter has 
not been addressed by the RO, either as a separate claim or 
in the context of the rating for cephalgia.  It is referred 
to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply to the 
instant claim.  While the notice provisions of the VCAA 
appear to be satisfied, the Board is of the opinion that 
further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the 
facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2008). 

When the Veteran indicates that his disability has increased 
since his last VA examination, a reexamination should be 
scheduled.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (finding in a case where the appellant complained that 
his hearing loss had increased two years after his last VA 
audio exam, that VA should have scheduled the Veteran for 
another examination); see also Olson v. Principi, 3 Vet. App. 
480, 482 (1992) (finding that where a Veteran claims a 
disability is worse than when it was originally rated and the 
available evidence is too old to adequately evaluate the 
current state of the condition, then a new exam must be 
provided). 

The Veteran's representative contends that the VA examination 
of record is dated (four years) and that the Veteran's 
cephalgia disability has worsened in the interim.  
Consequently, the Board is obliged to remand for a 
contemporaneous examination.  

In addition, in May 2006 the Veteran submitted a list of 
private medical treatment providers and their addresses, 
including S.H.L., M.D., who treated the Veteran's 
"allergies, headaches, and taste buds."  He was asked to 
provide signed releases which would enable the RO to obtain 
copies of the pertinent treatment records, but he did not 
respond to the request.  As records of treatment during the 
appeal period for a disability for which an increased rating 
is sought are clearly pertinent evidence, such records must 
be secured.  As this matter is being remanded (and since the 
Veteran may not have been aware of the consequences of a 
failure to provide requested evidence/releases, another 
attempt to secure the records is indicated.  

The Veteran is advised that under 38 C.F.R. § 3.158 when 
evidence requested in connection with an original claim (to 
include any releases necessary to obtain such evidence) is 
not furnished within one year of the request, the claim will 
be considered abandoned. 

Updated VA treatment records are also pertinent to the matter 
at hand.  The most recent VA records in the claims file are 
dated in December 2007.  Records of any subsequent VA 
treatment are constructively of record and must be associated 
with the claims file.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his 
headaches (records of which are not 
already associated with his claims file), 
and to provide any releases necessary for 
VA to secure records of such treatment or 
evaluation.  Of particular interest are 
releases to secure the complete treatment 
records of S.H.L., M.D.  The RO should 
obtain for the record copies of the 
complete records of all such treatment and 
evaluation from all identified sources as 
well as records for VA treatment since 
December 2007.  In conjunction with this 
development the Veteran must be reminded 
of the provisions of 38 C.F.R. § 3.158.  
If any records or releases sought are not 
received pursuant to the RO's request, the 
Veteran should be reminded that ultimately 
it is his responsibility to ensure that 
such records are associated with the 
claims file.

2.  The RO should then arrange for the 
Veteran to be examined by a neurologist to 
determine the nature, etiology, and 
severity of his headaches.  The Veteran's 
claims file must be reviewed in 
conjunction with the examination, and any 
tests or studies deemed necessary should 
be completed.  All pertinent findings 
should be described in detail.  Based on 
review of the claims file and examination 
of the Veteran, the examiner should 
provide comment on the nature, frequency, 
and severity of the Veteran's headaches, 
and specifically whether the record 
reflects prostrating attacks of headaches.  
The examiner should explain the rationale 
for all opinions given.   
3.  The RO should review the record, 
ensure that all development sought is 
completed.  Then the RO should re-
adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
